                                          U.S. Department of Justice
           Case 7:20-mj-04711-UA Document 3 Filed 05/11/20 Page 1 of 2
[Type text]
                                                 United States Attorney
                                                 Southern District of New York
                                                 The Silvio J. Mollo Building
                                                 One Saint Andrew’s Plaza
                                                 New York, New York 10007



                                                 May 11, 2020



BY EMAIL

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150

            Re:   United States v. Humberto Rodriguez, et al., 20 Mag. 4714

Dear Judge McCarthy:

       The Government writes to respectfully request that the above-referenced Sealed
Complaint, which was returned under seal on May 6, 2020, be unsealed. All of the defendants
charged in the complaint have been arrested. A proposed Order is enclosed for the Court’s
consideration.




                                          Very truly yours,

                                          GEOFFREY S. BERMAN
                                          United States Attorney



                                       by: _____________________________
                                           Peter J. Davis
                                           Assistant United States Attorney
                                           (212) 637-2468


Enclosure
         Case 7:20-mj-04711-UA Document 3 Filed 05/11/20 Page 2 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - x
UNITED STATES OF AMERICA
                                           :
     - v. -                                      ORDER
                                           :
HUMBERTO RODRIGUEZ,
                                           :
     a/k/a “El Bori,”
VICTOR RODRIGUEZ, and
                                           :
ANDRES BELLO
                                           :
                       Defendants.
- - - - - - - - - - - - - - - - - - X
    Upon application of the United States of America, by and

through Assistant United States Attorney Peter J. Davis, it is

hereby ORDERED that Complaint 20 MAG 4714, which was filed under

seal on May 6, 2020, be and hereby is unsealed.

SO ORDERED.
                                         HONORABLE JUDITH C. MCCARTHY
Dated:      New York, New York           UNITED STATES MAGISTRATE JUDGE
            May 11, 2020                 SOUTHERN DISTRICT OF NEW YORK
